Citation Nr: 1028670	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-21 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased rating for hearing loss, rated as 
noncompensable prior to April 9, 2010, and as 20 percent 
disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In September 2008 the Veteran and his spouse testified before a 
Veterans Law Judge sitting at the New York, New York, RO.  A 
transcript of that hearing is on file.  

In a November 2008 decision the Board denied reopening of claims 
for service connection for arthritis, an enlarged prostate, and 
liver dysfunction and also denied entitlement to an earlier 
effective date prior to June 3, 2004, for a grant of a 30 percent 
evaluation for atopic dermatitis.  The Board also found that new 
and material evidence had been submitted to reopen a claim for 
service connection for PTSD but prior to de novo consideration of 
that issue the case, including the issue of entitlement to a 
compensable rating for hearing loss, was remanded for further 
development.  

Thereafter, a May 2010 rating decision granted a 20 percent 
disability rating for hearing loss, effective April 9, 2010.  A 
June 2010 rating decision granted service connection for a 
generalized anxiety disorder, which was assigned an initial 
noncompensable disability rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Also, a Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 
(2009).  

In June 2010, the Board informed the Veteran that the Veterans 
Law Judge that presided over his hearing is no longer employed by 
the Board and that he had the right to another hearing conducted 
by a Veterans Law Judge, who will ultimately decide his appeal.  

In July 2010, the Veteran responded that he desired a hearing 
before a Veterans Law Judge at the RO.  In an attachment, he 
inquired about having the hearing conducted at a VA clinic.  

Accordingly, to ensure due process, the case is REMANDED for the 
following action:

1. Schedule the Veteran for a hearing 
before a Veterans Law Judge at the New 
York, New York, Regional Office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


